DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,548,307.  Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a trap enclosure, an entrance door, a trigger mechanism, a guillotine, a link element, and a guillotine spring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 29, the term “the trigger element” lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauker et al. 8,146,289 in view of Smith 9,374,993.
In regard to claim 21, Gauker et al. disclose a trap enclosure (10,12,14) having an entrance opening (50); an entrance door (56) mounted adjacent the entrance opening and having an open position when the trap is set (see Fig. 29) and a closed position when the trap is tripped (see Fig. 8), the entrance door being spring biased (via 270) to the closed position; a trigger mechanism (32) including a trigger element (32) associated with a catch (172); a kill bar (222, 220, 238) oriented substantially perpendicular to a floor (104; see Fig. 20, 29, 32) and having at least a lower part extending into the trap enclosure (see Fig. 29), the kill bar configured to engage with the 
In regard to claim 22, Gauker et al. and Smith disclose wherein the link element (302, 300 of Gauker et al.) includes an opening (small recess or opening defined at the end of knob 298 connected to 294; see Fig. 30 of Gauker et al.) that receives the guillotine engaging element (238).
In regard to claim 23, Gauker et al. disclose wherein said guillotine engaging element (238 of Gauker et al.) is a peg (240 of 238 of Gauker et al.) received within the opening.
In regard to claims 24 and 36, Gauker et al. and Smith disclose wherein the trap enclosure is formed by a lower housing part (14 of Gauker), an upper housing part (12 of Gauker) and a disposal door (108 of Gauker; structure of disposal door not being particularly claimed), the lower housing part having side walls (110, 112 of Gauker), a floor (104 of Gauker) and a front panel (106 of Gauker, 44 of Smith), the entrance opening (50 of Gauker) being formed in the front panel (106 of Gauker, 44 of Smith), the disposal door (108 of Gauker) being positioned at a rear end of the trap opposite the front panel (see Fig. 14 of Gauker).
In regard to claims 25 and 37, Gauker et al. and Smith disclose a wherein the trap further includes a bait door aperture (18 of Gauker et al., 50 of Smith) formed in said front panel (44 of Smith), said bait door aperture (18 of Gauker et al., 50 of Smith) having an associated bait door (20 of Gauker et al., 14 of Smith).
In regard to claims 26 and 38, Gauker et al. and Smith disclose a central dividing structure (68, 134, 158, 196, 210, 214) that extends from the front panel (generally from 
In regard to claims 27 and 39, Gauker et al. disclose wherein the central dividing structure (68, 134, 158, 196, 210, 214) includes a pair of parallel walls (196, 214, 134) extending rearward from the front panel (106) and defining a channel therebetween, the link element (302, 300) being pivotally mounted in the channel (via 136).
In regard to claim 28, Gauker et al. disclose wherein the entrance door (56) includes an arm (272, 276) having an outwardly projecting portion (288) that engages with said link element (302, 300).
In regard to claim 29, Gauker et al. disclose a mouse trap comprising a trap enclosure (10,12,14) having an entrance opening (50); an entrance door (56) mounted adjacent the entrance opening and having an open position when the trap is set (see Fig. 29) and a closed position when the trap is tripped (see Fig. 8), the entrance door (56) being biased to the closed position (via 270); a trigger mechanism (32) associated with a catch (172); a kill bar (222, 220, 238) oriented substantially perpendicular to a floor of the trap enclosure and having at least a lower part extending into said trap enclosure (see Fig. 29), said kill bar configured to engage with said catch (via 192) and be held above the floor when the guillotine is pulled into a set position; a link element (302, 300) operatively coupled with said kill bar (302, 300 coupled to 222, 220, 238 via 300 engaging 238) and with said entrance door (302 coupled to 56 via 289 of 302 coupled to 288 of 56) so that said link element opens said entrance door when said kill 
In regard to claim 30, Gauker et al. and Smith disclose wherein said guillotine (222, 220, 238 of Gauker et al.; 16 of Smith) and said entrance door (56 of Gauker et al.) are engaged with the link element (302, 300 of Gauker et al.) by respective pegs and slots (304, 310, 330 and teeth 288, 289 of Gauker et al. and interstices therebetween) operative couple the guillotine and the entrance door to the link element.
In regard to claim 31, Gauker et al. and Smith disclose wherein each of said entrance door (56 of Gauker et al.) and said guiliotine (222, 220, 238 of Gauker et al.; 16 of Smith) have outwardly extending pegs (304, 310, 314, 330 and 288 of 56 of Gauker et al.) that are received within respective entrance door and guiliotine slots (312, 316, 320, and interstices between teeth 290 of Gauker et al.) formed in the link element (300, 302 of Gauker et al.).
In regard to claim 32, Gauker et al. and Smith disclose wherein said entrance door slot (interstices between teeth 290) is elongated in shape and is formed in a front end of said link element (at end of 302, 300 adjacent 106 of Gauker et al.).
In regard to claim 33, Gauker et al. and Smith disclose wherein said guililotine slot (312, 316, 320 of Gauker et al. has a length) is an elongated aperture formed 
In regard to claim 34, Gauker et al. and Smith disclose wherein said link element (302, 300 of Gauker et al.) pivots upon a rear end thereof (304 of Gauker et al. can be considered a rear end since no relative designation has been assigned).
In regard to claim 35, Gauker et al. and Smith disclose wherein the link element (302, 300 of Gauker et al.) is wholly contained within the trap enclosure (see Fig. 1 of Gauker et al.).













Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA